UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                         _________________

                            No. 96-11521

                         (Summary Calendar)
                          _________________


          UNITED STATES OF AMERICA,


                                 Plaintiff-Appellee,

          versus


          LOUIS DEE YOUNG, JR,


                                 Defendant-Appellant.



          Appeal from the United States District Court
               For the Northern District of Texas
                        (3:95-CV-3135-R)

                          January 14, 1998

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Louis Dee Young, Jr. appeals the district court’s denial of

his motion to vacate, set aside, or correct his sentence pursuant

to 28 U.S.C. § 2255.   Young argues that Lopez v. United States, 514
U.S. 549, 115 S. Ct. 1624, 131 L. Ed. 2d 626 (1995), has invalidated



     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
his conviction, that federal jurisdiction was lacking because he

was not arrested on federally-owned land, that the indictment

against him was defective, that the trial court delivered improper

jury instructions, and that counsel was ineffective at trial and on

appeal.

     We have reviewed the record and the parties’ briefs.   We find

no reversible error.

     AFFIRMED.




                               -2-